The opinion,of the court was delivered by
Miller, J.
.Defendant appeals from the judgment of the lower court adjudging that he shall comply with the adjudication to him of certain property of plaintiff.
The defence is that the title tendered by plaintiff is not satisfaetory. It appears that plaintiff once executed a deed of the property .to her,daughter. But soon after her daughter signed a paper to the effect she had no interest in the property, “ waiving ownership of the same.” and declaring the property is hereby returned to her mother. . ,This..paper is under private signature, but is proved and has been on record since 1887. This paper arid a letter from an attorney of the sister of the daughter, to whom the mother once .made the deed, asserting an interest is the property, is the basis of the defence. The sister, on whose behalf the letter was written, intervened in this suit, offered no proof in the lower court and filed no brief here., The paper or counter letter is none the less effective, because under private-signature. Civil Code, Arts. 2289, 2240, 2242; 7 La. 151; 10 La. 411. The title tendered by plaintiff is hence incontestible. Besides, the heir of the daughter of the plaintiff, on whose *907behalf the attorney’s letter was written, being a party to this suit, is bound by the judgment and that protects defendant.
We are not disposed to encourage unnecessary appeals, but where the litigant in good faith comes to this court for the determination of questions affecting his rights, he should not, we think, be mulcted in damages, merely because the supposed questions admitted of easy solution without appeal. The ease in our opinion is not one in which damages should be given.
It is therefore adjudged and decreed that the judgment of the lower court be affirmed with costs.